Citation Nr: 0100033	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for claimed residuals of 
injury to Muscle Group II associated with surgery in service.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.

Entitlement to an increased rating for residuals of right 
empyema with chronic obstructive pulmonary disease (COPD), 
evaluated 30 percent disabling.

The propriety of an initial rating of zero percent for a scar 
of the right chest.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from February 1978 to 
July 1981.

Service connection has been in effect since April 1986 for a 
lung disorder, initially classified as residuals, empyema, 
right.  The record indicates that the veteran underwent a 
thoracentesis and decortication during service for treatment 
of complications of staphylococcal empyema involving the 
right hemithorax.  In May 1998, the RO entered a decision 
raising the veteran's evaluation for residuals of right 
empyema with COPD from noncompensable to 30 percent, 
effective November 1997.  

In a statement, dated in June 1998, the veteran submitted a 
claim requesting service connection for scar damage and 
muscle damage of the right chest, claimed as residuals of 
surgery performed during service.  In October 1998, he also 
submitted a claim requesting a total rating for compensation 
purposes by reason of individual unemployability due to 
service connection disabilities (TDIU).  The current appeal 
to the Board of Veterans' Appeals (Board) stems initially 
from rating decisions addressing these claims.  The rating 
decisions were entered by a regional office (RO) of the 
Department of Veterans Affairs (VA).  The subsequent 
procedural development of the case is discussed in the remand 
which follows.


REMAND

The RO's rating decision of January 1999 granted service 
connection for a scar of the right side of the chest; a 
noncompensable rating was assigned, effective June 24, 1998.  
Additionally, the RO denied service connection for residuals 
of damage to Muscle Group II.  Further, the RO denied 
entitlement to a TDIU.  The veteran was informed of that 
rating decision by letter dated January 22, 1999.  
Correspondence from John Stevens Berry, who identified 
himself as Attorney for the Claimant, received by the RO on 
January 25, 1999, served as a notice of disagreement (NOD) 
with the RO's January 1999 rating decision.  The veteran had 
earlier executed one power of attorney naming Mr. Berry as 
his representative, and a second power of attorney naming the 
law firm of Berry, Kelley & Hansen as his representative.  

A statement of the case (SOC), provided to the veteran in 
August 1999, addressed the issues which were the subjects of 
the January 1999 rating decision; namely, 1)  service 
connection for a scar of the right chest; 2)  service 
connection for residuals of damage to Muscle Group II; and 3) 
entitlement to a TDIU.  The SOC was mailed to the veteran on 
August 23, 1999 at a postal address in Campbell, Nebraska.  
Additionally, an August 1999 rating decision confirmed and 
continued a 30 percent evaluation for the service-connected 
respiratory disorder.  A letter notifying the veteran of that 
rating decision was mailed on August 23, 1999 to a postal 
address in Cedar Grove, West Virginia.  

The veteran's formal appeal to the Board (VA Form 9), 
received in September 1999, lists the following issues:  
service connection for scar to the right side of the chest; 
service connection for residuals of damage to Muscle Group 
II; and entitlement to individual unemployability.  A letter 
from the law firm of Berry, Kelley & Hansen, dated September 
22, 1999, states that the veteran wished to appeal the August 
1999 rating decision confirming and continuing the 30 percent 
evaluation for emphysema.  

As noted above, the August 1999 SOC lists the first issue as 
service connection for a scar of the right chest.  The SOC 
provides laws and regulations regarding service connection.  
Further, the SOC lists criteria regarding the evaluation of 
disability and sets forth the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 with respect to rating scars 
which interfere with function.  The SOC does not list as an 
issue the propriety of the assignment of an initial rating of 
zero percent for a scar of the right chest.  However, since 
service connection had already been granted for a scar of the 
right chest, that issue was no longer a proper subject of the 
August 1999 SOC.  

The fact that the September 1999 VA Form 9 references service 
connection for a scar of the right chest, rather than the 
propriety of the rating assigned for a scar of the right 
chest, indicates that the veteran was apparently misled by 
RO's characterization of the issue.  In any event, his 
current VA Form 9 cannot be taken as perfecting an appeal as 
to the issue of the propriety of the assignment of an initial 
rating of zero percent for a scar of the right chest.  Remand 
is required for the issuance of an SOC which clearly 
addresses the issue of the propriety of the assignment of an 
initial rating of zero percent for a scar of the right chest.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The letter from the law firm of Berry, Kelley & Hansen, dated 
September 22, 1999, indicates that the veteran wished to 
appeal the August 1999 rating decision confirming and 
continuing the 30 percent evaluation for COPD.  This served 
as an NOD as to that rating decision.  The RO did not 
subsequently issue an SOC with respect to the issue of a 
rating greater than 30 percent for the service-connected 
respiratory disorder.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Manlincon, 
supra.

A review of the record discloses that the veteran resided in 
Nebraska during 1998 when he filed the claims from which the 
current appeal originates.  Initially, the claims were 
processed by the RO in Lincoln, Nebraska.  Subsequently, the 
veteran changed his residence to West Virginia, and the 
claims folder was transferred on September 28, 1999, to the 
RO in Huntington, West Virginia.

An October 13, 1999 letter from the RO informed the veteran 
and the law firm of Berry, Kelley & Hansen that the veteran's 
claims folder had been transferred to the Board for 
disposition.  The RO advised the veteran that he had 90 days 
from the date of the mailing of the letter to submit any 
additional evidence to the Board.  Thereafter, on November 
24, 1999, an Administrative Law Judge of the Social Security 
Administration (SSA) issued a decision awarding the veteran 
SSA disability benefits.  

The law firm of Berry, Kelley & Hansen sent a letter to the 
Board, dated January 24, 2000, requesting waiver of the 90-
day rule for the submission of additional evidence.  A copy 
of the November 24, 1999 SSA decision awarding the veteran 
disability benefits accompanies the law firm's letter.  Both 
of these documents were date stamped as having been received 
at the Board on February 2, 2000. 

The Board has considered the request by the veteran's 
representative for waiver of the 90-day rule for submission 
of additional evidence to the Board following certification 
of an appeal.  The Board has determined that good cause has 
been shown for the submission of the additional evidence 
beyond the 90-day prescribed period.  38 C.F.R. § 20.1304.  
In this regard, the Board notes that the SSA award was first 
issued more than one month after the transfer of the claims 
file to the Board, at which time the veteran resided in West 
Virginia and his claims file was in custody of the 
Huntington, West Virginia RO, yet his representative was 
located in Lincoln, Nebraska.  The Board believes that the 
veteran's move to another state, coupled with the transfer of 
his records from an RO in one state to an RO in another 
state, events which occurred relatively closely in time to 
the certification of his appeal, may well have produced 
unavoidable delays in forwarding a copy of the November 24, 
1999 SSA decision to the Board during the prescribed 90-day 
period.  

In Masors v. Derwinski, 2 Vet.App. 181 (1992) and Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992), the United States Court 
of Appeals for Veterans Claims (Court) mandated that the VA 
must obtain a Social Security Administration (SSA) decision 
granting disability benefits and the medical records upon 
which such a decision was based.  In the current case, remand 
is required to obtain such medical records.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  All clinical records upon which the 
November 24, 1999 SSA disability award 
was based should be obtained by the RO 
for association with the claims folder.

2.  After the above-referenced medical 
records are obtained and added to the 
record, the RO should determine whether 
any additional VA examination(s) should 
be scheduled, and, if so, the veteran 
should be accorded such examination(s).  

3.  When the development requested above 
has been completed, the RO should 
readjudicate the issue of service 
connection for claimed residuals of 
injury to Muscle Group II associated with 
surgery in service and the issue of 
entitlement to a TDIU.  Then, if any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

4.  Thereafter, the RO should issue an 
SOC which adequately addresses the 
following issues:  the propriety of an 
initial rating of zero percent for a scar 
of the right chest and entitlement to an 
increased rating for residuals of right 
empyema with COPD, evaluated 30 percent 
disabling.  Upon issuing the SOC 
regarding the ratings for a scar of the 
right chest and the service-connected 
respiratory disorder, the RO should also 
specifically inform the veteran and his 
representative that they must submit a 
timely appeal within 60 days of the date 
of the issuance of the SOC.  If an appeal 
as to either or both issues is timely 
submitted, then the RO should certify 
such issue(s) to the Board for appellate 
review.  If an appeal as to either or 
both issues is not timely submitted, then 
the RO should not certify such issue(s) 
to the Board for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to comply with precedent decisions of the 
Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


